Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed July 12, 2022, claims 1, 3-8, 10, 12, and 22-24 were amended and claim 21 was cancelled.
The amendments to the drawings overcome the drawing objection. The objection is withdrawn.
The amendments to the specification overcome the specification objections. The objection is withdrawn.
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objections and rejections are withdrawn.
The terminal disclaimer filed July 12, 2022 is acknowledged, and the double patenting rejection is withdrawn.
The arguments with respect to the 35 U.S.C. 102 rejections of claims 1-11, 21, and 22 over Zhang have been considered, but they are not persuasive for these reasons:
Regarding Applicant’s assertion that "Zhang fails to anticipate the container body of the instant invention which is formed as a bowl shape for containing the liquid in the unfolded state" and "The bed frame support tube 5 is a frame functioning as a bed. The bed frame support tube 5 is not a container body that is able to contain liquid for bathing" (Remarks at p. 14) the examiner agrees and has updated the rejection below to include these new limitations. 
Regarding Applicant’s assertion that "the container body of the instant invention comprises the bottom wall and the surrounding wall to form the bowl for storing liquid such as water, so that the child and pet can bath in the container body which is actually functioning as a bathtub" (Remarks at p. 15), the examiner disagrees and points out that nothing in the claims requires the container body function as a bathtub.
Regarding Applicant’s assertion that "Zhang fails to anticipate that at the folded mode, the container body of the instant invention is automatically folded to fold the surrounding wall to the bottom wall as the foldable supporting frame is moved from the unfolded mode to the folded mode" (Remarks at p. 15), the examiner disagrees, pointing out that Zhang discloses pulling the belt 12 folds the foldable supporting frame, which automatically folds the container body.
Regarding Applicant’s assertion that "the bed frame support tube 5 of Zhang is not the container body of the instant invention, and Zhang does not teach the bottom wall and the surrounding wall of the container body of the instant invention. Particularly, the surrounding wall of the container body of the instant invention is folded toward the bottom wall along with the folding of the foldable supporting frame. In other words, the container body itself of the instant invention is also a foldable container that the surrounding wall and the bottom wall can be folded with each other when the foldable supporting frame is folded. Accordingly, through a pulling operation on the operation switch for shifting the foldable container from the unfolded state to the folded state, the foldable supporting frame is folded, the container body is folded with the foldable supporting frame, and simultaneously the surrounding wall is folded with the bottom wall of the container body" (Remarks at p. 15), the examiner disagrees, pointing out that the revised rejection below includes the new limitations of the bottom wall and the surrounding wall.
Regarding Applicant’s assertion with respect to claims 6 and 10 that "Zhang fails to anticipate the switch rod that is supported by the operation switch to support the foldable container in the unfolded state and to limit the movement of the two folding arms. The Examiner has interpreted the support pipes 2 as the folding arms of the instant invention. However, the support pipes 2 of Zhang are inserted into the locking mechanisms 13 and are retained in the locking mechanism 13. The support pipes 2 of Zhang is not disclosed to be connected to any switch rod, and the movement of the support pipes 2 is restricted by the two locking mechanism 13, not by any switch rod" (Remarks at p. 16), the examiner disagrees, pointing out that nothing in the claim requires the switch rod be directly connected to the folding arms.
Regarding Applicant’s assertion with respect to claims 6 and 10 that "Zhang actually does not teach any switch rod that is connected to end of one of the folding arms and can be supported on the operation switch in the unfolded mode. The upper rivet which is interpreted by the examiner as the switch rod of the instant invention is not connected to the support pipes 2, but is connected to the seat portions of the middle seat 1 of Zhang" (Remarks at p. 17), the examiner disagrees, pointing out that Zhang discloses a switch rod as claimed (see rejection below), and nothing in the claim requires the switch rod be directly connected to the folding arms.
Regarding Applicant’s assertion with respect to claim 7 that "Zhang fails to anticipate the rotating rod that pivotally connects the two folding arms. The Examiner has interpreted the lower rivet as the rotating rod of the instant invention, the applicant respectfully disagrees. The lower rivet is not connected to any support pipes 2, but is connected to the middle seat 1, the two support pipes 2 do not rotate with respect to the lower rivet. As mentioned above, the support pipes 2 of Zhang are inserted and connected to two locking mechanisms 13" (Remarks at p. 17), the examiner disagrees, pointing out that nothing in the claim requires that the rotating rod be directly connected to the two folding arms.
Regarding Applicant’s assertion with respect to claim 11 that "Zhang fails to anticipate that the free rotatable folding arm of the instant invention is rotated about the rotating rod under a gravity of the free rotatable folding arm. The lower rivet of Zhang is not the rotating rod of the invention and does not function as a pivot rod for the support pipes 2 to rotate with respect to it" (Remarks at p. 18), the rejection is moot, as claim 11 depends from claim 10, which is indicated as containing allowable subject matter. The rejection is withdrawn.
The arguments with respect to the 35 U.S.C. 102 rejection of claim 24 of Dai have been considered and are persuasive. The rejection of claim 24 has been withdrawn.
The arguments with respect to the 35 U.S.C. 103 rejection of claim 23 over Zhang in view of Chen have been considered, but they are not persuasive for these reasons:
Regarding Applicant’s assertion that "Zhang does not teach the rotating rod and the folding arms are pivotally connected to the rotating rod. As mentioned above, the lower rivet annotated by the Examiner is not a pivot rod, and the support pipes 2 do not rotate with respect to the lower rivet" (Remarks at p. 21), the examiner disagrees, pointing out that Zhang discloses a rotating rod and the folding arms are pivotally connected to the rotating rod as claimed. Nothing in the claim requires the folding arms be directly connected to the rotating rod.
Regarding Applicant’s assertion that "Zhang does not teach the switch rod that is transversely connected to ends of one folding arm and is able to be supported by the operation switch so as to retain the foldable container in the unfolded mode. The upper rivet which is interpreted by the examiner as the switch rod is not connected to the support pipes 2, but is connected to the seat portions of the middle seat 1 of Zhang" (Remarks at p. 21), the examiner disagrees, pointing out that ends of the folding arms are connected transversely by the operation switch, which includes the switch rod. Nothing in the claim requires that the folding arms be directly connected to the switch rod.
Regarding Applicant’s assertion that "Chen merely teaches a foldable stand 10 including the first and second lower parts 11, 12 which are pivoted about the plates 15, and the first upper part 13 and the second upper part 14 which are also pivoted together, and the upper parts 13 and 14 are asymmetrical to each other. However, Chen is also silent regarding operation switch that supports a switch rod of the foldable supporting frame" (Remarks at p. 22), the argument is moot, because the revised rejection below does not rely on Chen.
Regarding Applicant’s assertion that "Even combining the features of Zhang and Chen, the combination still cannot teach the foldable container of the instant invention. More specifically, the portable shaker bed of Zhang is modified to introduce the asymmetrical upper parts of Chen. However, the combination cannot anticipate the structure of the instant invention introducing the rotating rod for pivotally connecting the two folding arms, and the switch rod that connects ends of one folding arm and can be supported by the operation switch so as to retain the foldable supporting frame in the unfolded mode" (Remarks at p. 22), the argument is moot, because the revised rejection below does not rely on Chen.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “wherein at the folded mode, the container body is automatically folded to fold the surrounding wall to the bottom wall as the foldable supporting frame is moved from the unfolded mode to the folded mode” in lines 11-14. It is unclear how the body could be “automatically folded” if it is already “at the folded mode.”
Claims 2-11 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).
Claim 23 recites the limitation “wherein ends of one of the two folding arms is transversely connected to the switch rod” in lines 4-5. It is unclear whether this is referring to two ends of the same folding arms or an end of each of the two folding arms. The examiner recommends revising the language to match the language of claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (CN 206910143, hereinafter “Zhang”).
Regarding claim 23, Zhang discloses a foldable supporting frame (annotated Fig. 1, below), comprising: a supporting frame (annotated Fig. 1) comprising two folding arms (annotated Fig. 1), at least four supporting legs (annotated Fig. 1), a rotating rod (annotated Fig. 3, below) and a switch rod (annotated Fig. 3); wherein the two folding arms are pivotally connected with each other about the rotating rod (annotated Fig. 3), wherein ends of one of the two folding arms (annotated Fig. 3) is transversely connected to the switch rod (annotated Fig. 3), wherein each of the folding arms (annotated Fig. 3) is pivotally rotated with a pair of two of the supporting legs (see Figs. 6-7) and supported by the pair of the two of the supporting legs (Fig. 1); and 10at least one operation switch (mechanism 1, Fig. 1), wherein the operation switch (mechanism 1) is arranged on the supporting frame (annotated Fig. 1) and is actuated by a pulling force (frame folds via pulling belt 12, see Fig. 2; p. 3, ll. 13-14 of translation attached to 4/15/22 Office Action) to move the supporting frame between an unfolded mode (Fig. 1) and a folded mode (Fig. 7), wherein the supporting frame (annotated Fig. 1) is maintained at the unfolded mode (Fig. 1) by a support of the operation switch (mechanism 1) which supports the switch rod (annotated Fig. 3),  wherein the operation switch (mechanism 1) is actuated to release the support of the supporting frame (mechanism 1 is actuated via belt 12, see Fig. 2; p. 3, ll. 13-14) so as to 15automatically move the supporting frame (annotated Fig. 1) from the unfolded mode (Fig. 1) to the folded mode (Fig. 7).

    PNG
    media_image1.png
    433
    692
    media_image1.png
    Greyscale

Zhang Annotated Figure 1

    PNG
    media_image2.png
    331
    494
    media_image2.png
    Greyscale

Zhang Annotated Figure 3


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 22 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of Dai et al. (CN 207202585, hereinafter “Dai”).
Regarding claim 1, Zhang discloses a foldable container (infant bed, see p. 1, ll. 16-19 of translation attached to 4/15/22 Office Action), comprising: a foldable supporting frame (annotated Fig. 1 above); at least one operation switch (middle locking mechanism 1, Fig. 1), wherein the operation switch (mechanism 1) is coupled with the 5foldable supporting frame to move the foldable supporting frame (frame moves via the mechanism 1, see Fig. 2) between an unfolded mode (Fig. 1) and a folded mode (Fig. 7) through a pulling operation of the operation switch (frame folds via belt 12, see Fig. 2; p. 3, ll. 13-14); and a container body (annotated Fig. 1), wherein the container body is supported on the foldable supporting frame (annotated Fig. 1), wherein the container body (Fig. 1) has an edge (frame 5, annotated Fig. 1) defining an opening thereof surrounded by the edge (annotated Fig. 1), wherein at the unfolded mode (Fig. 1), the opening of the container body 10is opened (see Fig. 1), wherein at the folded mode (Fig. 7), the container body (annotated Fig. 1) is automatically folded as the foldable supporting frame (annotated Fig. 1) is moved from the unfolded mode to the folded mode (see Figs. 1, 7).
Zhang does not expressly disclose the container body comprises a bottom wall and a surrounding wall connected to the bottom wall and the container body forms a bowl shape by the surrounding wall and the bottom wall for containing a liquid, and the container body is folded to fold the surrounding wall to the bottom wall.
Dai discloses a folding baby bed having a foldable supporting frame (Abstract, Fig. 1). Dai discloses the container body has a bottom wall and a surrounding wall connected to the bottom wall and forming a bowl shape (bed cover 60 forms the bottom wall and surrounding wall, see Fig. 1). The container body of Dai is capable of containing a liquid. As the container body is folded, the surrounding wall moves toward the bottom wall (see Fig. 5). Dai further teaches that the bottom wall and surrounding walls (bed cover 60) cover the locking mechanism to improve safety to the infant (see p. 3, ll. 43-45 of translation attached to 4/15/22 Office Action).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Zhang to add a cover, such that the container body has a bottom wall and a surrounding wall forming a bowl shape as taught by Dai for the purpose of covering the operation switch to improve safety for the infant, as recognized by Dai (see p. 3, ll. 43-45).
Regarding claim 2, Zhang further discloses the container body (annotated Fig. 1) is connected to the operation switch (mechanism 1, Fig. 1), wherein the operation switch (mechanism 1) is actuated through the 15pulling operation (frame folds via belt 12, see Fig. 2; p. 3, ll. 13-14 of attached translation) by pulling the container body (belt 12 is within container body, Figs. 1-2) in order to fold up the foldable supporting frame.
Regarding claim 3, Zhang further discloses the foldable supporting frame (annotated Fig. 1) is maintained at the unfolded mode (Fig. 1) by a support of the 20operation switch (mechanism 1 retains the frame in the unfolded mode, p. 3, ll. 13-28), such that when the operation switch (mechanism 1) is actuated to release the support of the foldable supporting frame (belt 12 is lifted to unlock the mechanism 1, p. 2, ll. 52-53), and the foldable supporting frame is moved from the unfolded mode to the folded mode (see Figs. 1, 7).
Regarding claim 4, Zhang further discloses the foldable supporting frame (annotated Fig. 1) comprises two folding arms (annotated Fig. 1) and at least four supporting legs (annotated Fig. 1), wherein 25each of the folding arms (annotated Fig. 1) is supported by the supporting legs (annotated Fig. 1), wherein the folding arms (annotated Fig. 1) are 34pivotally connected with each other at the operation switch (Fig. 2), wherein each of the folding arms (annotated Fig. 1) is pivotally rotated with a pair of two of the supporting legs (folding arm and supporting legs rotate relative to one another, see Figs. 6-7). 
Regarding claim 5, Zhang further discloses the foldable supporting frame (annotated Fig. 1) further comprises a pivot shaft (annotated Fig. 1) which pivotally connects each of the supporting legs (annotated Fig. 1) to one of the folding arms (annotated Fig. 1), wherein when the folding arm is rotated (see Figs. 6-7), the supporting leg is driven by the folding arm to rotate about the pivot shaft (folding arm and supporting legs rotate relative to one another about pivot shaft, see Figs. 6-7).
Regarding claim 6, Zhang further discloses the foldable supporting frame (annotated Fig. 1) further comprises a switch rod (annotated Fig. 3 above), wherein the switch rod is disposed at an end (Fig. 3 shows the ends of the folding arms) of one of the folding 10arms (annotated Fig. 3), wherein in the unfolded mode (Fig. 1), the switch rod (annotated Fig. 3) is supported by the operation switch (switch rod is supported in groove, see p. 2, ll. 47-53) to limit a movement between the two folding arms of the foldable support frame (Fig. 3).
Regarding claim 7, Zhang further discloses the foldable supporting frame (Fig. 1) further comprises a rotating rod (annotated Fig. 3), wherein two of the folding arms (annotated Fig. 3) are pivotally connected to each other about the rotating rod (annotated Fig. 3).
Regarding claim 8, Zhang further discloses the rotating rod (annotated Fig. 3) is placed in the operation switch (annotated Fig. 3).
Regarding claim 9, Zhang further discloses one of the folding arms (annotated Fig. 3) is affixed to the operation switch (annotated Fig. 3), and another one is freely placed on the operation switch to form a fixed folding arm (annotated Fig. 3) and a free rotatable folding arm (annotated Fig. 3) respectively, wherein 20the fixed folding arm (annotated Fig. 3) and the rotating rod (annotated Fig. 3) are arranged on the operation switch (annotated Fig. 3) while the free rotatable folding arm (annotated Fig. 3) is movably arranged on the operation switch about the rotating rod (free rotatable folding arm is rotatable about the rotating rod, see Fig. 3).
Regarding claim 22, Zhang discloses a folding method for a foldable supporting frame (Fig. 1), which comprises the steps of: folding a container body (annotated Fig. 1) via a pulling force (frame folds via pulling belt 12, see Fig. 2; p. 3, ll. 13-14); and when folding up the container body (see Fig. 6), folding a foldable supporting frame (annotated Fig. 1) from 5an unfolded mode (Fig. 1) to a folded mode (Fig. 7), wherein at the unfolded mode (Fig. 1), the container body (annotated Fig. 1) is supported by the foldable supporting frame (annotated Fig. 1), and at the folded mode (Fig. 7), the foldable supporting frame and the container body are folded together (foldable supporting frame and container body are folded together, see Figs. 6-7) and the container body is automatically folded as the foldable supporting frame is moved from the unfolded mode to the folded mode.
Zhang does not expressly disclose the container body forms a bowl shape for containing a liquid, a surrounding wall, or a bottom wall.
Dai discloses a folding baby bed having a foldable supporting frame (Abstract, Fig. 1). Dai discloses the container body has a bottom wall and a surrounding wall connected to the bottom wall and forming a bowl shape (bed cover 60 forms the bottom wall and surrounding wall, see Fig. 1). The container body of Dai is capable of containing a liquid. Dai further teaches that the bottom wall and surrounding walls (bed cover 60) cover the locking mechanism to improve safety to the infant (see p. 3, ll. 43-45 of translation attached to 4/15/22 Office Action).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Zhang to add a cover, such that the container body has a bottom wall and a surrounding wall forming a bowl shape as taught by Dai for the purpose of covering the operation switch to improve safety for the infant, as recognized by Dai (see p. 3, ll. 43-45).
Allowable Subject Matter
Claims 12-20, and 24 are allowed. Claims 10-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Zhang discloses the foldable container as discussed above. However, Zhang does not teach or suggest two ends of the free rotatable folding arm are transversely connected with the switch rod.
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to have to ends of the same free rotatable folding arm transversely connected with the switch rod in the claimed arrangement.
Regarding claim 12, Zhang discloses the foldable container as discussed above. However, Zhang does not teach or suggest the operation switch comprises a main body, a slider, and a resilient member, wherein the slider is movably disposed on the main body, the resilient member is connected to the main body, and the slider is affixed inside the main body.
Dai discloses a foldable container having an operation switch comprising a main body, a slider, and a resilient member. However, Dai does not teach or suggest the operation switch comprises a switch rod and a rotating rod and one of the folding arms is affixed to the operation switch and the other folding arm is freely placed on the operation switch such that the fixed folding arm and rotating rod are arranged on the operation switch while the free rotatable folding arm is movably arranged on the operation switch about the rotating rod and one end of the free rotatable folding arm is further transversely connected with the switch rod. 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang or Dai to have an operating switch with a rotating rod and a switch rod in the claimed arrangement in combination with a main body, a slider, and a resilient member.
Regarding claim 24, Dai discloses a foldable container having an operation switch comprising a main body, a slider, and a resilient member. However, Dai does not teach or suggest the supporting frame comprises a switch rod and the slider is pushed by the resilient member to be protruded out of the main body to support the switch rod. 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dai to have an operating switch with a main body, a slider, and a resilient member in combination with a switch rod in the claimed arrangement.
Claim 11 would be allowable based on its dependency from claim 10. Claims 13-20 are allowed based on their dependency from claim 12. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733